Title: From George Washington to Adam Stephen, 20 September 1755
From: Washington, George
To: Stephen, Adam



[Fort Cumberland, Md., 20 September 1755]

Instructions to Colonel Adam Stephen.
1st To complete the Stockade round the Magazine, as soon as possible; and to have that House which contains the empty Casks, covered with Dirt, and the Ammunition removed into it.
2ly To have the Barracks well cleaned and Sweetened, as soon as the Hospital is Removed, and the Troops moved into them.
3ly To have Wood on the other side of the Run cut down, and Burnt, or Corded up for Firing.
4ly To Secure all the publick Horses that may be brought in by the Country People; and to use all possibe Diligence, in getting those that are carried off by others.
5ly To send out a Party after the Horses John Nickols informs of; also after Some that were Sold to John Nealand, without Leave; and to employ Hands to look after the whole, until I return.
6ly To See that both Officers and Soldiers, are Regularly and constantly, Exercised twice a Day; and that the Adjutant is very Diligent in his Duty. 7ly To be particularly kind &c. to Captain Montour, and to Treat the Indians, if any arrive with him, in the most familiar manner. 8ly To Leave Instructions with Captain Savage, to observe the same Directions, when you come to Williamsburgh.
9ly When the Coopers arrive, to see they are constantly employed; & they are to make their Casks so small, that a Horse may carry two of them.

If they do not arrive soon, you are to send an Express for them.
10ly To see that the Gun-Smith is as Expeditious as possible, in Repairing the Arms: and to order the Carpenters to make Ram-rods for them. 11ly To send three Sergeants to each place of Rendezvous; as soon as they shall be thought capable of teaching the Recruits; and to deliver each of them one of the Country’s Horses, if it is thought advisable—as they are to be answerable for them. Given under my Hand, at Fort-Cumberland, September 20th 1755.

G:W.

